Case: 18-40333      Document: 00514992883         Page: 1    Date Filed: 06/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-40333                          FILED
                                  Summary Calendar                    June 12, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
JOSEPH RODERICK MORGAN,

                                                 Plaintiff-Appellant

v.

MARK PATTERSON; E. BARRERA; J. ANDERSON; W. LIEB; M. BOTELLO,
et al,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:17-CV-160


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM: *
       Joseph Roderick Morgan, former federal prisoner # 21062-479, filed a
pro se complaint under Bivens v. Six Unknown Named Agents of Federal
Bureau of Narcotics, 403 U.S. 388 (1971), alleging various claims that arose
while he was confined at the Coastal Bend Detention Center (CBDC), which is
a privately held corporation that contracts with the federal government to
house inmates. The district court dismissed his complaint as frivolous and for

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40333     Document: 00514992883     Page: 2   Date Filed: 06/12/2019


                                 No. 18-40333

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).
Morgan appealed.
      “The standard of review for dismissal of a complaint as frivolous under
28 U.S.C. § 1915(e)(2)(B)(i) is abuse of discretion.” Green v. Atkinson, 623 F.3d
278, 279-80 (5th Cir. 2010). The dismissal of a complaint under §§ 1915A(b)(1)
and 1915(e)(2)(B)(ii) for failure to state a claim is reviewed de novo. Id.
      As an initial matter, Morgan was transferred from the CBDC to a federal
facility and then released from confinement on July 12, 2018, rendering moot
his claims for declaratory and injunctive relief. See Herman v. Holiday, 238
F.3d 660, 665 (5th Cir. 2001). Likewise, to the extent that Morgan sought to
raise claims under the Religious Land Use and Institutionalized Persons Act
(RLUIPA), that statute “does not authorize a private cause of action for
compensatory or punitive damages against the appellees in their individual or
official capacities,” and any claims that Morgan sought to raise under it are
rendered moot by his release. Coleman v. Lincoln Par. Det. Ctr., 858 F.3d 307,
309 (5th Cir. 2017).
      Morgan does not present any substantive argument addressing the
district court’s dismissal of various constitutional claims as barred by Minneci
v. Pollard, 565 U.S. 118 (2012). In that case, the Supreme Court held that a
federal prisoner could not pursue a Bivens claim against the employees of a
private company that operated the facility where the prisoner alleged he was
subjected to inadequate medical care, cruel and unusual punishment, and
injury. Id. at 131. Although this court liberally construes the briefs of pro se
litigants, arguments must be briefed to be preserved.             FED. R. APP.
P. 28(a)(8)(A); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). He also
fails to brief any argument regarding the district court’s dismissal of some of
his claims on the basis of sovereign immunity and other of his claims related
to the alleged verbal harassment by CBDC employees, the denial of equal

                                        2
    Case: 18-40333      Document: 00514992883      Page: 3    Date Filed: 06/12/2019


                                   No. 18-40333

protection under the law based on his Jewish faith, and his inability to access
Step Two forms and to pursue administrative grievances at the CBDC.
Accordingly, he has abandoned those issues on appeal. See Brinkmann v.
Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      According to Morgan, Kitchen Captain M. Botello served him kosher
meals that were spoiled and inedible in violation of his right to exercise his
Jewish faith. Though Morgan claims that eating a kosher diet was the only
way to exercise his religious beliefs at the CBDC, he did not allege that he was
being denied kosher meals pursuant to any prison rule, regulation, or policy.
See DeMarco v. Davis, 914 F.3d 383, 389 (5th Cir. 2019). Indeed, Morgan’s
allegations clearly demonstrate that the CBDC had a program in place to
provide kosher meals to Jewish inmates.           Moreover, as the district court
observed, Morgan alleged only isolated incidents resulting in the denial of
kosher meals, which are insufficient to state a First Amendment claim.
See Randall v. McLeod, No. 95-10106, 1995 WL 581973, at * 3-4 (5th Cir. Sept.
15, 1995) (unpublished). 1
      Insisting that that Botello and other prison officials were part of a “wheel
conspiracy,” Morgan argues that they acted in concert to harm and harass him
based on his Jewish faith. However, as the district court determined, Morgan
did not allege specific facts that could establish the existence of a conspiracy to
deprive him of his constitutional rights, and his personal beliefs as to the
existence of a conspiracy are insufficient. See Hilliard v. Ferguson, 30 F.3d
649, 652-53 (5th Cir. 1994).
      As to claims related to alleged violations of his right of access to the
courts and free speech, Morgan has not explained how Captain Hernandez’s
opening of a sealed envelope addressed to his attorney violated his

      1  Unpublished cases decided before January 1996 are binding precedent. 5TH CIR.
R. 47.5.3.

                                          3
    Case: 18-40333    Document: 00514992883     Page: 4   Date Filed: 06/12/2019


                                 No. 18-40333

constitutional rights. As the district court found, Morgan failed to explain how
the opening of his mail on one occasion prejudiced his criminal case. See
Walker v. Navarro Cty. Jail, 4 F.3d 410, 413 (5th Cir. 1993). Further, Morgan
does not allege that Hernandez censored, destroyed, or misplaced his legal
mail. See Brewer v. Wilkinson, 3 F.3d 816, 825-26 (5th Cir. 1993). Morgan’s
complaints about the prison law library and the law librarian similarly fail to
state a constitutional claim because Morgan has not explained how the alleged
shortcomings in the library hindered his efforts to pursue a legal claim. See
Lewis v. Casey, 518 U.S. 343, 351 (1996).
      According to Morgan, he was placed in disciplinary detention without a
“committee panel hearing” in violation of his due process rights. Morgan had
notice of the informal hearing, attended the hearing, and gave a verbal
statement. Thus, Morgan received all the process that he was due at his
disciplinary hearing. See Walker, 4 F.3d at 412.
      Finally, in his brief on appeal, Morgan raises new claims that he did not
raise in the district court. For instance, he complains that a prison official,
who is not named as a defendant in his lawsuit, retaliated against him and
imposed “punitive sanctions” after Morgan prevailed on an administrative
grievance. Arguments not raised before the district court are forfeited and will
not be considered on appeal unless the party can demonstrate “extraordinary
circumstances.” N. Alamo Water Supply Corp. v. City of San Juan, 90 F.3d
910, 916 (5th Cir. 1996). Morgan makes no effort to establish extraordinary
circumstances. As such, the court will not consider these new claims.
      The judgment of the district court is AFFIRMED.




                                       4